ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Bernice A.N. Corley                                         Curtis T. Hill, Jr.                FILED
Ruth Ann Johnson                                            Attorney General of Indiana
                                                                                          Jun 20 2017, 10:29 am
Marion County Public Defender Agency
Indianapolis, IN                                            George P. Sherman                  CLERK
                                                                                           Indiana Supreme Court
                                                            Deputy Attorney General           Court of Appeals
                                                                                                and Tax Court
                                                            Indianapolis, Indiana
______________________________________________________________________________


                                 In the
                         Indiana Supreme Court
                             _________________________________

                                       No. 49S05-1706-CR-405
WILLIAM MCNEAL,
                                                            Appellant (Defendant below),
                                                v.
STATE OF INDIANA,
                                                       Appellee (Plaintiff below).
                             _________________________________
               Appeal from the Marion Superior Court, No. 49G21-1509-F5-31039
                     The Honorable Shannon Logsdon, Judge Pro Tempore
                            _________________________________
      On Petition to Transfer from the Indiana Court of Appeals, No. 49A05-1604-CR-838
                            _________________________________
                                           June 20, 2017

Per Curiam.

       On August 28, 2015, police encountered a man lying face down on the sidewalk and called

for medical assistance. Soon thereafter, William McNeal approached the scene and attempted to

rouse the man to leave. Police on the scene noted that McNeal exhibited slurred speech, unsteady

gait, and glassy eyes, and asked him to sit down. McNeal refused and then tripped over the man

on the sidewalk and fell down. When McNeal tried to get up to leave, he fell down again, so police

placed him in handcuffs to keep him seated. Medics arrived and determined that McNeal and the

man should be transported to the hospital. During this period, police ran a check on McNeal’s
identification and discovered he had an outstanding arrest warrant. During a search before the

medical transport, police found baggies of cocaine in McNeal’s pants pocket.

       McNeal was charged with Level 5 felony possession of cocaine. Before and during trial,

McNeal sought to exclude the cocaine evidence, contending it was obtained as a result of an

unconstitutional detention. The trial court admitted the evidence and found McNeal guilty.

McNeal appealed, and the Court of Appeals affirmed. McNeal v. State, 62 N.E.3d 1275 (Ind. Ct.

App. 2016), reh’g denied. Among other things, the Court of Appeals concluded McNeal’s

detention was supported by reasonable suspicion that he was publicly intoxicated, and thus the

cocaine was properly admitted.

       McNeal seeks transfer. He does not dispute that his encounter with police was justified by

reasonable suspicion of public intoxication. Rather, he asks this Court to vacate a portion of the

Court of Appeals’ opinion discussing the community caretaking exception to the Fourth

Amendment’s warrant requirement.

       McNeal’s request is well-taken. We now grant transfer, vacating the Court of Appeals’

discussion of the community caretaking function—specifically, the final sentence of Section 1, the

entirety of Section 1.1, the first phrase of Section 1.2, and the second sentence of the paragraph

numbered 25. See 62 N.E.3d at 1281-83, 1285; Ind. Appellate Rule 58(A). We summarily affirm

the remainder of the Court of Appeals’ opinion, including the rest of Section 1.2 (concluding

McNeal’s detention did not violate the Fourth Amendment because police had reasonable

suspicion he “had committed, or was about to commit, the crime of public intoxication”), and the

rest of Section 2 (finding no Indiana constitutional violation). See 62 N.E.3d at 1283-85; Ind. App.

R. 58(A)(2).


All Justices concur.